IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00279-CV

ROGER MARTIN, INDIVIDUALLY AND
AS SUCCESSOR TRUSTEE OF THE
MARTIN FAMILY TRUST,
                                                            Appellant
v.

DALE MARTIN,
                                                            Appellee


                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 11-136-A


                                       ORDER

      Per appellant’s request, we referred this appeal to mediation on August 29, 2018.

In the referral, we ordered the parties to confer and attempt to agree upon a mediator.

Appellant was ordered to file a notice with the Clerk of this Court, within 14 days from

the date of the order, which either identified the agreed-upon mediator or stated that the

parties were unable to agree upon a mediator. More than 14 days have passed and

appellant has not provided us with the required notice.
       Accordingly, Appellant is ORDERED to provide this Court with a notice within

14 days from the date of this Order, which either identifies the agreed-upon mediator or

states that the parties are unable to agree upon a mediator. The failure to timely provide

the notice WILL result in the dismissal of this appeal without further notice. See TEX. R.

APP. P. 42.3(c).

                                             PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed October 24, 2018
Mart. v. Martin                                                                    Page 2